Rice, J. —
The only matter submitted for the consideration of the Court is, whether the payment of the fifteen dollars, being part of the consideration, and which was to be paid by Elisha Nye, was a condition precedent to be performed before the defendant should be required to convey; or whether the payment of this sum is to be viewed as an independent transaction, upon the performance of which the obligation of the defendant to convey in no wise depended.
*542In the construction of contracts Courts will always give effect to the intention of the parties, when their intention can be discovered, and no rule of law is thereby violated. For this purpose the intention of the parties to the contract, as presented by the case, may be taken into consideration.
In the case at bar the whole consideration for which the defendant had obligated himself to convey, was ninety dollars. Of this sum seventy-five dollars was paid in cash by the plaintiff, and fifteen dollars were to be paid by Elisha Nye. No agreement, however, was made by the plaintiff or Elisha Nye to pay that sum. The only security which the defendant had for the payment of the fifteen dollars, was the land then in his possession. If a demand had been made for a deed under the bond to Freeman Nye, the defendant would have been required to convey only on the payment of seventy-five dollars with interest from Oct. 31, 1849, and all taxes which said Schwartz might have paid on the premises.
There is nothing in the case, or in the intention of the parties, that would seem to indicate, that the defendant was to be required to give a deed under the contract with the plaintiff, on terms less favorable to himself, than those stipulated in his bond to Freeman Nye.
In view of these considerations, we are of opinion, that it was not the intention or expectation of the parties, that a deed should be required from the defendant until the fifteen dollars, which make a part of the consideration, should be paid. This has not been done. According to the agreement a nonsuit is to be entered.
Shepley, C. J., and Tenney, Appleton and Hathaway, J. J., concurred.